Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 05/11/2022.  Claims 1-11 and 13-21 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 and 13-21 are allowable because the prior art fails to teach or suggest a system for analyzing particulate matter comprising: a plurality of sensors configured to measure particulate matter; and a sensor analysis computer device in communication with the plurality of sensors comprising at least one memory and at least one processor in communication with the at least one memory, the at least one processor programmed to: store a plurality of parameter data for the plurality of sensors including a calibration factor for each sensor of the plurality of sensor; receive a plurality of sensor data from the plurality of sensors; 415060-1100 (018523/US-NP) determine a plurality of correlations between the plurality of sensors based on the plurality of sensor data; update at least one of the plurality of calibration factors based on the plurality of correlations; receive a sensor signal from each sensor of the plurality of sensors; and apply the corresponding calibration factor to the received sensor signal to determine an adjusted sensor signal for each of the plurality of sensor signals from the plurality of sensors, as recited in the claims.
The closest prior art, Goohs et al. (US 2010/0315638), discloses calibration of sensors in a particulate detection system.  However, Goohs et al. does not disclose applying calibration factors to a plurality of sensors based on a plurality of calibrations between the plurality of sensors as claimed.  Goohs et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walsh et al. (US 2018/0275052)
Van Kesteren (US 2010/0007889)
Imura (US 2008/0297791)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425